Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s claim amendments and arguments in the response filed on 10 August 2022 are acknowledged.
Claims 1-12 & 14-22 are pending. 
Claim 22 is new.
Claim 13 is cancelled.
No claims are amended. 
Claims 1-11, 15 & 17-21 are withdrawn. 
Claims 12, 14, 16 & 22 are under consideration.
Examination on the merits is extended to the extent of the following species:
Cosmetically acceptable carrier-talc;
Additional mattifying agent/mattifying agent different from calcined kaolin-present with polymethyl methacrylate (PMMA) as the mattifying agent (which is an oil derived mattifying agent per pg. 5 of the instant specification);
-and-
Form of the cosmetic composition-pressed powder.
The species election pertaining to the one or more standard cosmetic ingredients (D) remains withdrawn.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 June 2022 and 29 July 2022 have been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action. 

Withdrawn Objections/Rejections
The objection to the specification is withdrawn due to abstract amendments.

New & Maintained Objections/Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 16 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tate (JPS57169412A; previously cited; translation previously supplied) and Fiolet (WO 2016/055518; Published 04/14/2016).
*Note: All references refer to the English language translation.
**Please note that in the process of searching for the elected embodiment, the examiner found art which reads on the broader recitation of the claims and in an effort to expedite prosecution, this art has been applied
With regard to claims 12, 16 & 22, and the elected species, Tate in Example 2 teaches a stick foundation comprising 10.0 % calcined kaolin and 1.0% calcined talc (pg. 2). 

    PNG
    media_image1.png
    472
    534
    media_image1.png
    Greyscale

The amount of calcined kaolin is an effective amount and improves the skin matt since it is 10% of the stick foundation (i.e. at least 2.5 wt. %; pg. 2 of the instant specification). Tate’s calcined kaolin is calcined kaolin because Tate calls it calcined kaolin and teaches heating clay minerals to 300⁰ C or more, with kaolin explicitly being taught as being heated to 500⁰ C, 550 ⁰ C and 600⁰ C (pg. 1 & 2). Tate further teaches the calcined clay mineral, including calcined kaolin, may be compounded into a face powder (abstract; i.e. the calcined kaolin is applied to the surface of skin). Tate teaches their inventive cosmetic formulations are applied to skin and provide skin smoothness (pg. 2; i.e. the calcined kaolin is applied to a skin surface). Tate in the Example 2 formulation does not teach inclusion of a mattifying agent different from calcined kaolin; thereby, the Example 2 stick foundation comprises less than about 0.5 wt% of a mattifying agent different from calcined kaolin (pg. 2).
However, Tate does not teach the calcined kaolin has a specific surface area (BET) between 8 and 14 m2/g. This deficiency is addressed by the teachings of Fiolet. 
In the same field of invention of skin care compositions, including foundations and cream to powders, Fiolet teaches skin care compositions comprising one or more inorganic particulate materials which may be fully calcined kaolin (abstract; [13], [17] & [24]). Fiolet teaches the inorganic particulate material, which includes fully calcined kaolin, has a BET surface area of least about 10.0 m2/g [13]. Fiolet links this BET surface area range with improved organoleptic properties “such as improved visual appearance and tactile sensation of a composition when applied to the human skin, or ease of application (applicability), sensation on touching the skin, or consistency, softness or stickiness, or the appearance of streaking as unwanted white lines on the skin after application” ([09], [13], [28] & [32]).  
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (B) may be employed in which it would have been obvious to the ordinary skilled artisan, at the time of filing, to have modified Tate’s composition by substituting Tate’s calcined kaolin with calcined kaolin having a BET surface area of least about 10.0 m2/g as suggested by Fiolet because Tate’s and Fiolet are drawn to topical skin care composition which include cosmetics that comprise calcined kaolin. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to improve the organoleptic properties of the topical cosmetic including stickiness.
With regard to the amount of calcined kaolin and the recited BET specific surface area range, the combined teachings of Tate and Fiolet teach these parameters with values which overlap of fall within the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tate and Fiolet as applied to claims 12, 16 & 22 above, and further in view of China Clay (Published: 06/2007; previously cited).
*Note: All references refer to the English language translation.
**Please note that in the process of searching for the elected embodiment, the examiner found art which reads on the broader recitation of the claims and in an effort to expedite prosecution, this art has been applied.
The teachings of Tate and Fiolet are described above. In brief, the combined teachings of Tate and Fiolet suggest a topical cosmetic comprising calcined kaolin having a BET surface area of least about 10.0 m2/g. Fiolet further teaches that in the art there is a “common need in all skin care compositions to provide improved organoleptic properties, such as improved visual appearance” [9]. Tate further teaches cosmetics which may be face powders, stick foundations, and solid foundations which comprise calcined kaolin (abstract, pg. 1-2). Tate in Example 2 teaches the stick foundation comprises liquid paraffin (pg. 2). Tate further teaches the cosmetics field uses extender pigments, which include kaolin, in cosmetic bases to improve the covering power of the base (pg. 1). Tate teaches inclusion of titanium dioxide in the Example 2 stick foundation which comprises calcined kaolin and talc (pg. 2).
Tate does not teach the calcined kaolin is flashed calcined kaolin.
In the same field of invention, China Clay teaches china clay is hydrous kaolin (pg. 1, col. 2). China Clay teaches china clay/kaolin has a plate-like structure which adds two important advantages: high gloss and high opacity (pg. 1, col. 1). Additionally, china clay/kaolin “acts as a placeholder for TiO2 particles. Thus, the light scattering coefficient of the TiO2 pigments is increased providing enhanced opacity…it reduces the TiO2 content while at the same time it maintains opacity” (pg. 1, col. 1 and col. 2). China Clay teaches china clay/kaolin also used as filler, substrate and rheology modifier in cosmetics and pharmaceutical industry (pg. 4, col. 2). China Clay teaches “[a] special form of calcination is the so-called ‘flash calcination’” (pg. 1, col. 1).  China Clay teaches in the flash calcination process china clay/kaolin is heated up very quickly (pg. 2, col. 1). During the flash calcination process, within the china clay/kaolin platelets, small voids and edges are formed where air bubbles can settle which results in higher opacity (emphasis added; pg. 2, col. 1). Calcined china clays/calcined kaolin are used mainly in matt systems (pg. 2, col. 1).
Here, at least rationale (B) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have substituted the fully calcined kaolin having a BET surface area of least about 10.0 m2/g suggested by the combined teachings of Tate and Fiolet with a flash calcinated kaolin having BET surface area of least about 10.0 m2/g as suggested by the combined teachings of China Clay and Fiolet because Tate and Fiolet teaches the cosmetics field is looking for a way to improve the covering power (i.e. opacity) and organoleptic properties of a cosmetic, Tate’s Example 2 formulation comprises TiO2, Fiolet teaches calcined kaolin having a BET surface area of least about 10.0 m2/g have improved organoleptic properties and China Clay teaches flash calcined kaolin has higher opacity and may be used in matt systems. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to increase the opacity, organoleptic properties, and covering power of the cosmetic bases and stick formulations.

Claims 12 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Read the Label [Published: 05/22/2012; previously cited; as evidenced by Godet (Published: 03/13/2011; previously cited), Ben Nye (Published: 06/03/2012; previously cited), La Fleur (US 5,658,579; previously cited) and Mercado (US 4,980,157; previously cited)], Tate (Applicant supplied; previously cited), and Fiolet (i.e. previously cited).
*Note: All references refer to the English language translation.
With regard to claims 12 & 22, and the elected species, Read the Label teaches Ben Nye Media Pro Blue Neutralizer concealer contains talc (i.e. a powder), titanium dioxide (i.e. a powder), polymethylmethacrylate (PMMA), and kaolin (i.e. a powder). As evidenced by Godet, godet cosmetics cases look like: 
    PNG
    media_image2.png
    186
    173
    media_image2.png
    Greyscale
 (pg. 1). As evidenced by Ben Nye, the container in which Ben Nye’s Media Pro Blue Neutralizer concealer is sold looks like: 
    PNG
    media_image3.png
    233
    675
    media_image3.png
    Greyscale
(i.e. a godet; pg. 7). As evidenced by La Fleur, concealers in godets are compressed into the godets with a compression pressure (col. 8, ll. 1-end; col. 9, ll. 1-15). As evidenced by Mercado, portable creamy pressed powders comprising kaolin are pressed into a mold, such as a compact (col. 3, ll. 1-45).  Thereby, Read the Label’s Ben Nye Media Pro Blue Neutralizer concealer is reasonably a pressed powder. Read the Label states about the Ben Nye Media Pro Blue Neutralizer concealer “[t]here are a lot of oil absorbers in this product as well, which makes this product great for oily/combined skin” (pg. 5). Read the Label teaches the Ben Nye Media Pro Blue Neutralizer concealer comprises talc which “gives skin a silky smooth feel” (pg. 4). Read the Label also teaches Ben Nye Media Pro Blue Neutralizer concealer is “not as suitable for people with dry skin, unless they moisturize [sic] well before use”; indicating that the concealer is applied to the surface of the skin (pg. 5). Read the Label teaches “I guess we all know Kaolin, clay from the famous clay masks. It absorbs oil and thickens the product” (pg. 4). Thereby, the amount of kaolin in the product is an effective amount since it absorbs oil (i.e. improves skin matte) and the product is great for oily/combined skin (i.e. is applied to the skin surface).
However, Read the Label does not teach the kaolin in the product is calcined kaolin, the surface area of the kaolin, or the amount of calcined kaolin is at least 2.5 wt % of the composition. These deficiencies are addressed by the combined teachings of Tate and Fiolet.
The teachings of Tate are described above. In brief, Tate teaches the calcined kaolin has better oil absorption than un-calcined kaolin and is suitable for use in cosmetics including face powder and stick foundations that are applied to the skin (Tate’s claim 1; pg. 1 & 2). Tate teaches inclusion of calcined kaolin in an amount of 10.0 wt% of the stick foundation (pg. 2).
The teachings of Fiolet are described above. In brief, Fiolet teaches skin care compositions, including foundations and cream to powders, comprising one or more inorganic particulate materials which may be fully calcined kaolin (abstract; [13], [17] & [24]). Fiolet teaches the inorganic particulate material, which includes fully calcined kaolin, has a BET surface area of least about 10.0 m2/g [13]. Fiolet links this BET surface area range with improved organoleptic properties “such as improved visual appearance and tactile sensation of a composition when applied to the human skin….” ([09], [13], [28] & [32]).  
Here, at least rationale (B) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have substituted Read the Label’s generic kaolin with 10.0 wt% calcined kaolin having a BET surface area of least about 10.0 m2/g as suggested by the combined teachings of Tate and Fiolet because one of the features of Read the Label’s Ben Nye Media Pro Blue Neutralizer concealer is its oil absorption which makes it “great” for oily skin and calcined kaolin has better oil absorption than standard/un-calcined kaolin and Ben Nye’s Media Pro Blue Neutralizer concealer comprises talc to give it a silky feeling and calcined kaolin having a BET surface area of least about 10.0 m2/g has improved organoleptic properties including improved tactile sensation on skin. The ordinary skilled artisan, would have been motivated to do so, with an expectation of success, in order to improve the tactile sensation of the concealer and increase its oil absorption properties of the concealer.
With regard to the amount of calcined kaolin and the recited BET specific surface area range, the combined teachings of Read the Label, Tate and Fiolet teach these parameters with values which overlap of fall within the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Read the Label [as evidenced by Godet, Ben Nye, La Fleur, and Mercado],Tate and Fiolet, as applied to claims 12 & 22 above, and further in view of China Clay (Published: 06/2007).
*Note: All references refer to the English language translation.
The teachings of Read the Label and Tate are described above. In brief, the combined teachings of Read the Label, Tate, and Fiolet suggest a pressed powder concealer comprising titanium dioxide, talc, PMMA and calcined kaolin with a BET surface area of least about 10.0 m2/g. The ordinary skilled artisan, at the time of the invention, knew that cosmetic concealers are used to mask imperfections.
Neither Read the Label, Tate, nor Fiolet teach the calcined kaolin is flash calcined kaolin. This deficiency is addressed by the teachings of China Clay.
The teachings of China Clay are described above.
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified the pressed powder concealer suggested by the combined teachings of Read the Label, Tate, and Fiolet by substituting the fully calcined kaolin having a BET surface area of least about 10.0 m2/g with a flash calcinated kaolin having BET surface area of least about 10.0 m2/g as suggested by the combined teachings of China Clay and Fiolet because Tate and Fiolet teach the cosmetics field is looking for a way to improve the covering power (i.e. opacity) and organoleptic properties of a cosmetic, Tate teaches calcined kaolin has better oil absorption, Fiolet teaches calcined kaolin having a BET surface area of least about 10.0 m2/g have improved organoleptic properties and China Clay teaches flash calcined kaolin has higher opacity and may be used in matt systems. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to increase the opacity, organoleptic properties (including tactile sensation and oil absorption), and covering power of the cosmetic bases and stick formulations.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Read the Label [as evidenced by Godet, Ben Nye, La Fleur, and Mercado], Tate and Fiolet, as applied to claims 12 & 22 above, and further in view of Shah (US 2004/0120913; previously cited).
*Note: All references refer to the English language translation.
The teachings of Read the Label, Tate and Fiolet are described above. In brief, the combined teachings of Read the Label, Tate, and Fiolet suggest a pressed powder concealer comprising titanium dioxide, talc, PMMA and calcined kaolin having a BET surface area of least about 10.0 m2/g. The ordinary skilled artisan, at the time of the invention, knew that cosmetic concealers are used to mask imperfections. Read the Label teaches the cosmetic concealer contains reagents which give “the skin a silky smooth feel” (pg. 4). Tate teaches “feeling” and “smoothness” are attributes in which their compositions are evaluated (pg. 2).
Neither Read the Label, Tate nor Fiolet teach the amount of PMMA.
In the same field of invention, Shah teaches cosmetic powder compositions which possess excellent sebum/oil absorption properties while inhibiting, retarding, or essentially eliminating moisture loss from the skin [0008]. Shah teaches the cosmetic powders are free flowing, loose powder compositions or pressed powder compositions [0008]. The cosmetic powder composition may be applied to any suitable area of skin, such as for application to the face, lips, nose, around the eye, the scalp, or any other suitable body area [0008]. Shah teaches  filler powders for use in the invention are not limited to, but include, mineral silicate, starch, kaolin, nylon, zinc oxide, titanium oxide, precipitated calcium carbonate and synthetic polymer powder [0010]. Shah teaches PMMA is a synthetic polymer which may be used in the invention; synthetic polymers may be used in an amount of about 0.1 to about 10 wt % based on the total weight of the composition. Shah teaches the synthetic polymer, which includes PMMA, provide a nice "payoff" and a silky, luxurious feel on the skin [0030].
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified the pressed powder concealer suggested by the combined teachings of Read the Label, Tate and Fiolet by modifying the amount of PMMA to be about 0.1 to about 10 wt % of the composition as suggested by Shah because the pressed powder suggested by the combined teachings of Read the Label, Tate and Fiolet comprise PMMA and calcined kaolin having a BET surface area of least about 10.0 m2/g, has a silky feeling, and absorbs oil while Shah teaches oil absorbing pressed powders comprising PMMA and kaolin use PMMA as a synthetic polymer, agent which provides a silky feeling, and filler in amounts from 0.1-10 wt.%. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to use the PMMA in amounts conventional for oil absorbing pressed powders to provide a silky feeling.
With regard to the recited amount of PMMA, the combined teachings of Read the Label, Tate, Fiolet and Shah suggest inclusion of PMMA in an amount that falls within the range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 



Response to Arguments
Applicant argues the Read the Label, Godet, Ben Nye, La Fleur, Mercado, Tate, Fiolet, Shah, and China Clay references individually (reply, pg. 7-13).
This is not persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues Tate fails to teach or suggest a method of "reducing skin gloss consisting of applying to a skin surface a composition having a cosmetically acceptable carrier and an effective amount of calcined kaolin," wherein the calcined kaolin has a "a specific surface area (BET) between 8 and 14 m2/g." Applicant argues Tate is directed to cosmetic stability (reply, pg. 7). Tate does not teach an amount of kaolin found to be effective for reducing skin gloss (reply, pg. 8).
This is not persuasive. Tate teaches a method in which their inventive cosmetic formulations are applied to skin and provide skin smoothness which include powders and cosmetic sticks (pg. 2; i.e. the calcined kaolin is applied to a skin surface). The amount of calcined kaolin is an effective amount and improves the skin matt since it is 10% of the stick foundation (i.e. at least 2.5 wt. %; pg. 2 of the instant specification). The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result is covered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).

Applicant argues Fiolet is not in the same field of invention as Tate so there is no reason to modify Tate’s composition with a calcined kaolin having Fiolet's specific surface area teaching (reply, pg. 8). Applicant argues Fiolet is directed to inorganic particulate materials found to improve "organoleptic properties while maintaining a good SPF" of a sunscreen product. Tate is not directed to sunscreen, eliminating the relevance of Fiolet's SPF teaching (reply, pg. 8). pg. 12).
Applicants argument is not persuasive. Fiolet is the same field of invention as Tate, that is, skin care compositions including foundations and cream to powders (abstract; [13], [17] & [24]). Fiolet teaches skin care compositions comprising one or more inorganic particulate materials which may be fully calcined kaolin (abstract; [13], [17] & [24]). Further Tate teaches inclusion of titanium dioxide in the Example 2 stick foundation which comprises calcined kaolin and talc; titanium dioxide is a known sunscreen (pg. 2).

Applicant argues neither of Tate nor Fiolet teach the use of calcined kaolin particulates having certain specific surface area (BET) values of calcined kaolin particulates to increase sebum absorption and improve skin gloss (reply, pg. 8-9). Applicant reiterates the argument that a calcined kaolin with a BET of 12 m2/g may produce an increased sebum absorption of 120 ml/100g when compared to a calcined kaolin with a BET of 16 m2/g having a sebum absorption of only 110 ml/100g. This unexpected improved sebum absorption provides a better mattifying effect” (reply, pg. 8). Applicant further argues the claim 22 recitation of "wherein the effective amount of calcined kaolin is applied to the skin surface and improves skin matte" (reply, pg. 12).
This is not persuasive. In the instant case, Fiolet teaches skin care compositions, including cosmetics such as foundations and cream-to-powders, which comprise fully calcined kaolin having a BET surface area of least about 10.0 m2/g. Fiolet links this BET surface area range with improved organoleptic properties “such as improved visual appearance and tactile sensation of a composition when applied to the human skin, or ease of application (applicability), sensation on touching the skin, or consistency, softness or stickiness, or the appearance of streaking as unwanted white lines on the skin after application” ([09], [13], [28] & [32]).  Fiolet teaches calcined kaolin having a BET surface area of least about 10.0 m2/g, overlapping with the recited range for the BET surface area. Fiolet teaches inclusion of these particle in skin care compositions including foundations and cream-to-powder compositions.  Thereby, Fiolet’s calcined kaolin having a BET surface area of least about 10.0 m2/g reasonably has the same improved sebum absorption and skin matte effect because it is the same compound, having the same treatment (i.e. calcination) and specific surface area. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). Fiolet also links inorganic particles, including calcined kaolin, having a BET surface area of least about 10.0 m2/g to improved organoleptic properties with organoleptic characteristics taught as concerning the visual appearance and tactile sensation of a composition when applied to the human skin. Absorption of skin sebum is reasonably an organoleptic property for optimization.

Applicant makes no specific argument pertaining to China Clay other than it does not remedy the deficiencies of Tate and Fiolet (reply, pg. 9-10).
This is not persuasive. Discussion as to how the combined teachings of Tate and Fiolet meet the claim limitations are provided above.

Applicant disagrees with the Office's characterization of Read the Label as allegedly teaching the elements of claim 12. Applicant argues Read the Label does not teach or suggest an effective amount of a calcined kaolin, let alone a calcined kaolin having "a specific surface area (BET) between 8 and 14 m2/g" (reply, pg. 10).  Applicant argues The Office acknowledges the deficiencies of Tate vis a vis the teaching that "the calcined kaolin has a specific surface area (BET) between 8 and 14 m2/g", as required by claim 12 (reply, pg. 10). Applicant argues the Office relies on Fiolet to remedy Tate’s deficiencies but Fiolet fails to rectify such deficiencies (reply, pg. 10). Applicant further argues the claim 22 recitation of "wherein the effective amount of calcined kaolin is applied to the skin surface and improves skin matte" (reply, pg. 12).
This is not persuasive. Read the Label teaches a method of applying to skin a concealer containing talc (i.e. a powder), titanium dioxide (i.e. a powder), polymethylmethacrylate (PMMA), and kaolin (i.e. a powder) which is sold in a godet cosmetics case.  Read the Label teaches the kaolin in their inventive product absorbs oil and thickens the product (i.e. improves skin matte). Tate teaches substitution of Read the Label’s generic kaolin with calcined kaolin for its better oil absorption and the amount of calcined kaolin appropriate for cosmetics. Fiolet teaches the BET surface area of the calcined kaolin which is suitable for use in cosmetics and motivation to select such a surface area (i.e. improved organoleptic properties including improved tactile sensation on skin).
Applicant argues Read the Label does not teach the elements of claim 14 and 16 (reply, pg. 11-12).  Applicant argues neither China Clay nor Shah address the deficiencies of Tate and Fiolet; thereby they do not cure the deficiencies of Read the Label (reply, pg. 11-12).
This is not persuasive. Discussion as to how Read the Label, Tate and Fiolet meet the recited claim limitations are addressed in the rejections above and in the arguments. Read the Label teaches a method of using a pressed powder concealer comprising kaolin and PMMA (emphasis added).   China Clay teaches flash calcined kaolin has higher opacity and may be used in matt systems (i.e. better concealment/opacity/covering power). Shah is provided to teach the amount of PMMA suitable for use in pressed powders to provide a silky feeling.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/            Examiner, Art Unit 1619      

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619